DETAILED ACTION
Status of Claims
This application is in response to the RCE filed 4/29/2022. 
Claims 1-20 have been cancelled.
Claims 21-35 are newly added. 
Claims 21-35 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 08/01/2017.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 and 103 rejections, Applicant’s arguments are considered moot. Applicant has cancelled previous claims 1-20 and added new claims 21-35 which are addressed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites receiving a request to establish a binding relationship between accounts, establishing and storing the binding relationship, receiving a payment request, determining the payment request is associated with a payment account, transmitting the payment request, receiving a response and sending information indicating payment success. Thus, the claims recite a fundamental economic practice relating to payment processing. 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements – using a server, television set top box and electronic device to perform the steps described above. The server, television set top box and electronic device in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving, determining and transmitting payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server, television set top box and electronic device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 22-25 are dependent upon claim 21 and recite the same abstract ideas and additional elements as addressed in claim 21. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 21. 
Claim 26 recites the same abstract idea and additional elements as discussed in claim 21 with the additional attention paid to one or more processors and a memory. The one or more processors and memory in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving, determining and transmitting payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea and is not patent eligible. 
Claims 27-30 are dependent upon claim 26 and recite the same abstract ideas and additional elements as addressed in claim 26. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 26.
Claims 31-35 recite the same abstract ideas and additional elements as addressed in claims 21-25. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claims 21-25.
Therefore, claims 21-35 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26-29 & 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 9,595,031) in view of Van Os et al. (US 2017/0339151).

Regarding claim 21, Grassadonia teaches A method performed by a server running a social networking platform, wherein the social networking platform hosts an official account of a service application running at a [device] and a first payment account of a user at an electronic device (Abstract teaches transferring currency to recipients through a payment application while executing an instant message application (such as WhatsApp, Snapchat, Viber, Line, WeChat, etc. (Col. 5 Ln. 29-31) (reads on social network platform)); Col. 7 Ln. 33-46 teaches an existing service account associated with the payment application performing payment processing using existing information from the service account including financial information; Col. 7 Ln. 65 – Col. 8 Ln. 23 teaches creating a new service account using an email address or phone number and financial information), the method comprising: 
receiving, from the electronic device, a request to establish a binding relationship between the first payment account and the official account of the service application when the electronic device and the [device] are at a first location, the request including identification information of the first payment account and the official account of the service application (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches the payment application associated with the instant messaging application can initiate an invitation process for requesting financial information and creating a new account associated with the payment service or payment application); 
in response to the request, establishing the binding relationship and storing the binding relationship at the server (Col. 7 Ln. 33-46 teaches an existing service account associated with the payment application performing payment processing using existing information from the service account including financial information; Col. 7 Ln. 65 – Col. 8 Ln. 23 teaches creating a new service account using an email address or phone number and financial information); 
receiving a payment request sent by the service application at the [device] […], wherein the payment request includes payment information associated with an item purchased on the service application (Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches communication and/or interaction between an instant messaging application and payment application to complete a payment recognized in the instant messaging conversation; FIG. 5, item 505, teaches providing a user interface to the sender for inputting a numerical value of money (reads on payment information); Examiner interprets the price to be information of the purchased item); 
Grassadonia does not teach, however, Van Os teaches
the device is a television set top box (Paragraph [0300])
when the electronic device is at a second location different from the first location where the television set top box is located (Paragraphs [0220]- [0221] teaches remote authorizations to proceed with an action)
Col. 5 Ln. 54 – Col. 6 Ln. 15 teaches communication and/or interaction between an instant messaging application and payment application to complete a payment recognized in the instant messaging conversation
in response to receiving the payment request: 
determining, based on the payment information and the stored binding relationship, that the payment request is associated with the first payment account (Paragraph [0321]- [0322] teaches determining conditions such as payment account information, etc.); 
transmitting, to the electronic device at the second location, the payment request in the form of a message from the official account to the first payment account of the user (Paragraph [0311] teaches a request to proceed with the action; Paragraph [0316] teaches in some examples the action is proceeding with a payment transaction); 
receiving, from the electronic device within a specified time period, a response indicating that a payment has completed on the basis of the payment request (Paragraph [0313] teaches the requesting device receives from the authenticating device a response to the request to proceed with the action and indicating that the authorization at the authenticating device was successful, providing an indication that the authorization was successful; Paragraph [0319]); and 
in accordance with the response, sending, to the service application running on the television set top box, information for indicating payment success (Paragraph [0319]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment system as taught by Grassadonia to include the teachings of Van Os to help maintain levels of security (Paragraph [0221]). 

Regarding claim 22, Grassadonia and Van Os teaches The method of claim 21. Van Os further teaches wherein: 
the television set top box is coupled to a display device (Paragraph [0300] teaches in some examples, the authenticating device is a phone and the requesting device is a television device (e.g., a flat panel television or a set top box that is controlling display of a user interface on the flat panel television)); and 031384-7099-US2 Response to Final Office Action
the payment request is sent by the service application while multimedia information is playing on the display device (FIG. 8F teaches an authorization request with media in the background).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment system as taught by Grassadonia to include the teachings of Van Os to help maintain levels of security (Paragraph [0221]). 

Regarding claim 23, Grassadonia and Van Os teaches The method of claim 22. Van Os further teaches wherein sending the information for indicating payment success includes: 
causing the display device to display a message that indicates the payment success (FIG. 7J shows the display with an “authorization successful” message).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment system as taught by Grassadonia to include the teachings of Van Os to help maintain levels of security (Paragraph [0221]). 

Regarding claim 24, Grassadonia and Van Os teaches The method of claim 23. Van Os further teaches wherein the message is superimposed on the multimedia information (Paragraph [0249] teaches overlaying the first and second portion of the display).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Grassadonia to include the display overlay to allow multiple things to be displayed on the screen at the same time.

Regarding claims 26-29, all limitations as recited have been analyzed and rejected with respect to claims 21-24. Claims 26-29 pertain to a server having associated instructions corresponding to the method of claims 21-24. Claims 26-29 do not teach or define any new limitations beyond claims 21-24, therefore they are rejected under the same rationale.

Regarding claims 31-34, all limitations as recited have been analyzed and rejected with respect to claims 21-24. Claims 31-34 pertain to a non-transitory computer-readable storage medium having associated instructions corresponding to the method of claims 21-24. Claims 31-34 do not teach or define any new limitations beyond claims 21-24, therefore they are rejected under the same rationale.

Claims 25, 30 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 9,595,031) in view of Van Os et al. (US 2017/0339151) and further in view of Langley (US 2013/0160100).

Regarding claim 25, Grassadonia and Van Os teaches The method of claim 21. Grassadonia and Van Os do not specifically teach, however Langley teaches:
when the payment account does not perform payment for the payment request within the specified time period, outputting information for prompting payment or information for cancelling payment (Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Grassadonia and Van Os to include cancelling the transaction after a certain time period as taught by Langley to increase security in the transaction exchange.

Regarding claims 30 & 35, all limitations as recited have been analyzed and rejected with respect to claim 25. Claim 30 pertain to a server having associated instructions corresponding to the method of claims 25. Claim 35 pertains to a non-transitory computer-readable storage medium having associated instructions corresponding to the method of claims 25.  Claims 30 & 35 do not teach or define any new limitations beyond claim 25, therefore they are rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303)297-4319. The examiner can normally be reached M-Th 6:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        June 14, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619